 In the Matter of A. D. Coox INC.andDISTRICT No. 34,INTERNATIONALASSOCIATION OF MACHINISTSCase No. R-4095.-Decided August 17, 1942Jurisdiction:pump manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition until certified by the Board ; electionnecessary.UnitAppropriatefor CollectiveBargaining:allmachinists, machine hands, pro-ductionworkers, and necessary laborers pertaining thereto, employed inCompany's machine shop, excluding foremen with authority to recommendhire or discharge, and all other supervisors with authority to hire or dis-charge, moulders, pattern makers, watchmen, and office employees ; stipulationas toFrostcCJacobs,byMr. Cornelius J. Petzhold,of Cincinnati, Ohio,for the Company.Mr. J. 'E. Chapman,of Cincinnati, Ohio, for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District No. 34 Internatiolial Associationof Machinists, herein called the Union, alleging that a question affect-ing commerce lead arisen concerning the representation of employeesof A. D. Cook Inc., Lawrenceburg, Indiana, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Arthur R. Donovan, Trial Ex-aminer.Said hearing was held at Lawrenceburg, Indiana, on July 31,1942.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.43 N. L. It. B., No. 37.277 278DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF. THE C0-,NIPANYA. D. Cook Inc., an Indiana-corporation, is engaged in the manu-`facture of deep well pumps and water well supplies.During 1941,theCompany purchased raw materials valued at approximately$490,000, of which approximately 90 percent was shipped to the Com-pany'from points outside the State of Indiana.During the sameperiod, the Company manufactured and sold products valued atapproximately $1,000,000, of which approximately 80 percent wasshipped to points outside the State of Indiana.II.THE ORGANIZATION INVOLVEDDistrict No. 34 International Association of Machinists, affiliatedn ith the American Federation of Labor, is a labor organization ad-slitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe parties stipulated that a question concerning representationhad arisen in that,the Companyrefused to recognize the Union untilthe Union had been certified by the Board.A report prepared by the Regional Director and introduced in evi-dence at the hearing indicates that the Union submitted evidence thatit represented a substantial number of employees of the Company in-the unit hereinafter found to be appropriate.,We find that a question affectiiig conniierce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allmachinists, machine hands, production workers, and necessary labor-ers pertaining thereto, who are employed in the Company's machineshop, excluding foremen with the authority to recommend hire ordischarge,and all other supervisors with the authority to hire ordischarge, moulders, pattern makers, watchmen, and office employees'The Regional Director reported that the Union presented 84 application cards formembership,all dated between March 1. 1942, and June 1, 1942Of the 84 cards submit-ted, 75, bear apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of June 4, 1942Theie aie approximately 134 employees in the unit. A.D. COOK-INC.279(including three employees in the office of the shop), constitute a unit,appropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.'V. THE DETERMINATION OF REPRESENTATIVES'We shall direct that the' question concerning' representation- whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of.o r Direction of Electionherein, subject 'to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power"iested in the NationalLabor Relations Board, by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with A: D: Cook Inc.,Lawrenceburg, Indiana, an election by secret ballot shall be conductedas early as possible but not later than thirty (30) days from the dateof. this Direction, under the direction and supervision of the RegionalDirector for the Eleventh Region, acting in this matter as agent forthe National Labor Relations Board, and-subject to Article III, Sec-tion 9, of said Rules and Regulations, among the employees in theunit found appropriate in' Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding employees who have since quit or been discharged for cause,"to deterniiiie whether or not they desire to be represented by DistrictNo. 34,International Association of Machinists for: the purposes of.collective bargaining.CHAIRMAN MILLIS took no pait in the consideration of the aboveDecision and Direction of Election." .0